Order and determination of the Public Service Commission directing the elimination of the grade crossing on the Pines Bridge-Yorktown Heights County Highway No. 148, and directing the expense thereof to be proportionately shared by the railroad company, except for the construction of the pavement thereon, and an order after a rehearing affirming the prior order and determination, unanimously affirmed, with costs, on the authority of Matter of Grade Crossing Elimination (226 App. Div. 447; affd., 252 N. Y. 583) and Matter of Creedon Grade Crossing (231 App. Div. 531). Present — Lazansky, P. J., Carswell, Davis, Johnston and Close, JJ.